Case 9:19-cv-80730-RS Document 38 Entered on FLSD Docket 09/06/2019 Page 1 of 3
Case
 Case9:19-cv-80730-RS
      9:19-cv-80730-RS Document
                        Document23-4
                                 38 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket09/06/2019
                                                            08/29/2019 Page
                                                                        Page21ofof32



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  CLOVER COFFIE, ELIJAH SMITH, and
  SHANTE LEGRAND, each individually and on behalf of all others similarly situated;

         Plaintiffs,                                            Case No. 9:19-cv-80730-RS-MM
                                                                CLASS ACTION
  vs.                                                           Jury Trial Demanded

  FLORIDA CRYSTALS CORPORATION,
  a Delaware corporation;
  SUGAR CANE GROWERS COOPERATIVE OF FLORIDA,
  a Florida not for profit corporation;
  UNITED STATES SUGAR CORPORATION,
  a Delaware Corporation
  FLO-SUN INCORPORATED, a Florida corporation;
  AMERICAN SUGAR REFINING, INC.,
  a Delaware corporation
  OKEELANTA CORPORATION, a Delaware corporation;
  OSCEOLA FARMS, a Florida corporation;
  SUGARLAND HARVESTING CO.,
  a Florida not for profit corporation,
  TRUCANE SUGAR CORPORATION,
  a Florida corporation; INDEPENDENT
  HARVESTING, INC., a Florida corporation;
  KING RANCH, INC., a Delaware corporation;
  J & J AG PRODUCTS, INC., a Florida corporation;
  and DOES 1-50;

        Defendants.
  ___________________________________________/

                                 SUMMONS IN A CIVIL ACTION

  To:    UNITED STATES SUGAR CORPORATION
         c/o LUKE KURTZ, as Registered Agent
         111 PONCE DE LEON AVENUE
         CLEWISTON, FL 33440

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)
  — or 60 days if you are the United States or a United States agency, or an officer or employee of the
  United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
Case
 Case9:19-cv-80730-RS
      9:19-cv-80730-RS Document
                        Document23-4
                                 38 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket09/06/2019
                                                            08/29/2019 Page
                                                                        Page32ofof32



  answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure.
  The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address
  are:

                                          Joseph Schulz, Esq.
                                          Zachary West, Esq.
                                       THE LAW OFFICES OF
                                     BERMAN & BERMAN, P.A.
                                        Post Office Box 272789
                                       Boca Raton, Florida 33427
                                      Telephone: (561) 826-5200
                                      Facsimile: (561) 826-5201
                                   service@thebermanlawgroup.com


          If you fail to respond, judgment by default will be entered against you for the relief demanded
  in the complaint. You also must file your answer or motion with the court.


          Aug 29, 2019
  Dated:____________

                                                                      s/ Lorraine Sandelin
